Citation Nr: 1222780	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-28 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from November 1962 to November 1964 and from March 1975 to February 1977, with additional reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the RO in Boston, Massachusetts, that determined that new and material evidence had not been submitted to reopen a claim for service connection for PTSD.  However, deck logs verifying one of the Veteran's claimed stressors were received from the Modern Military Branch, National Archives, in November 2008, subsequent to an unappealed August 2004 rating decision that denied service connection for PTSD.  As these official service department records are relevant to the Veteran's claim, VA must reconsider the Veteran's original claim for service connection for PTSD, and it is considered pending as of March 2004.  See 38 U.S.C.A. § 3.156(c)(1) (2011).  The Board has characterized the claim accordingly.

The evidence shows that the Veteran has been diagnosed with bipolar disorder and major depressive disorder in addition to PTSD.  Under the circumstances, the Board finds that the Veteran's claim should be characterized as entitlement to service connection for an acquired psychiatric disorder to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a veteran's claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope). 

In February 2009, the RO denied a petition to reopen claims for service connection for hearing loss and tinnitus.  In an August 2009 VA Form 9, the Veteran indicated that he wanted to appeal the denial of service connection for tinnitus, and in a statement received in January 2010, he referenced his claims for service connection for hearing loss and tinnitus.  The RO contacted the Veteran in October 2010 to clarify his intent with respect to the hearing loss and tinnitus claims.  He stated that he did not want to claim those conditions at this time.  Thus, any notice of disagreement as to the denials of service connection for hearing loss and tinnitus is considered to be withdrawn.

In April 2012, the Veteran provided testimony in support of his claim at a hearing before the undersigned Veterans Law Judge at the RO, i.e. a Travel Board hearing.  The Veteran submitted additional evidence at this hearing, and waived initial RO review of this evidence.  38 C.F.R. § 20.1304.

A claim for service connection for hemorrhoids is referred to the RO for appropriate action.  See Statement received in August 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudication of the Veteran's broadened claim for service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

VA treatment records reflect that the Veteran has been diagnosed with PTSD, bipolar disorder, and organic brain syndrome.  Medical records from J.S., at the Vet Center, reflect that she has diagnosed PTSD due to experiences in Vietnam, however, the record reflects that the Veteran served in the Navy, and has previously reported that he did not serve in Vietnam.  See December 2004 Agent Orange Registry examination.  The January 2009 VA examiner determined that the Veteran does not meet the diagnostic criteria for PTSD, but instead diagnosed bipolar disorder.  The Veteran was also diagnosed as having a major depressive disorder on VA examination in August 2004.

The Board finds that another VA examination with respect to the etiology of the Veteran's current psychiatric disorder is necessary to decide this claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As noted by the Veteran's representative, although a VA examination was conducted in January 2009, the examiner did not provide a medical opinion as to the etiology of the Veteran's current psychiatric disorder (bipolar disorder mixed with depressive features as well as anxiety disorder and obsessional thinking).  On remand, the Veteran should be scheduled for a VA examination to determine the etiology of any current psychiatric disorder.  Id.  Pertinent medical records should also be obtained, as set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records for a psychiatric disorder from Dr. Batbuta at the Fallon Clinic, dated since 2000.

2.  Make arrangements to obtain the Veteran's complete treatment records from the Worcester Vet Center, dated since December 2011.

3.  Make arrangements to obtain the Veteran's complete treatment records for a psychiatric disorder from the Boston VA Health System, dated from July 1999 forward.

4.  Thereafter, schedule the Veteran for a VA mental health examination with a psychiatrist or psychologist. The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify all current psychiatric disorders found to be present, i.e., PTSD, major depressive disorder, bipolar disorder, etc.

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including the death of the Veteran's friend (G.C.), traversing through hurricanes while aboard ship, and/or seeing a shipmate after he jumped overboard to commit suicide.  In providing this opinion, the examiner should acknowledge the Veteran's complaints of sweating at night and weight loss in September 1962.

If the Veteran meets the DSM-IV criteria for PTSD, the examiner must determine whether the Veteran's PTSD can be related to the stressors reported by the Veteran.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

6.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).







